          Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    PEOPLE FOR THE ETHICAL
    TREATMENT OF ANIMALS,

                         Plaintiff,

                  v.                                       Civil Action No. 18-1137 (TFH)

    KEVIN SHEA,1 Acting Secretary, U.S.
    Department of Agriculture, et al.,

                         Defendants.


                   DEFENDANTS’ UNOPPOSED MOTION TO DISMISS
                     COUNT FOUR OF PLAINTIFF’S COMPLAINT

        Defendants Kevin Shea, Acting Secretary of Agriculture, and the U.S. Department of

Agriculture (“USDA”) respectfully move to dismiss Plaintiff People for the Ethical Treatment of

Animals’ (“PETA”) fourth cause of action regarding the license held by William Lee, i.e.,

Laughing Valley Ranch in Idaho Springs, Colorado (“Laughing Valley”), pursuant to Federal

Rule of Civil Procedure 12(b)(1). PETA challenges the license renewal for Laughing Valley as

“arbitrary and capricious” under the Administrative Procedure Act (“APA”). See 2d Am.

Compl. (ECF No. 26) ¶¶ 91-110. Due to USDA’s recent termination of the Laughing Valley

license, this claim is now moot.

        For courts to have jurisdiction over a matter under Article III of the U.S. Constitution,

“‘an actual controversy must exist not only at the time the complaint is filed, but through all

stages of the litigation.’” Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976




1
        The current Acting Secretary of Agriculture, Kevin Shea, is automatically substituted as
the defendant pursuant to Federal Rule of Civil Procedure 25(d).
          Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 2 of 6




(2016) (quoting Already, LLC v. Nike, 568 U.S. 85, 89-90 (2013)). In addition, a court will

dismiss a case as moot where events have transpired that prevent the court from granting the

plaintiff effective relief. Burlington N. R.R. Co., v. Surface Transp. Bd., 75 F.3d 685, 688 (D.C.

Cir. 1996). Federal courts do not have jurisdiction “to give opinions upon moot questions or

abstract propositions, or to declare principles or rules of law which cannot affect the matter in

issue in the case before it.” Church of Scientology v. United States, 506 U.S. 9, 12 (1992)

(citation omitted). As the D.C. Circuit has recognized, “[c]orrective action by an agency is one

type of subsequent development that can moot a previously justiciable issue.” Natural Res. Def.

Council, Inc. v. Nuclear Regulatory Comm’n, 680 F.2d 810, 814 (D.C. Cir. 1982). Once the

corrective action has been taken, the case becomes moot because a court “can hardly order [an

agency] . . . to do something that it has already done.” Id.

       On December 17, 2020, USDA terminated the license for the Laughing Valley facility

upon receipt of Laughing Valley’s request to voluntarily terminate its license. See Exhibit A,

Certificate Termination Letter (attached hereto). In light of this termination, there is no further

relief for the Court to provide regarding the Laughing Valley license and PETA’s challenge to

Laughing Valley’s license renewal is now moot. Accordingly, Defendants respectfully request

that the Court grant Defendants’ motion and dismiss Count Four of the complaint against

Laughing Valley. On December 22, 2020, undersigned counsel for Defendants’ notified counsel

for PETA of Laughing Valley’s termination, and PETA responded that it does not oppose

Defendants’ motion to dismiss.

                                          *       *       *




                                                  2
         Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 3 of 6




Dated January 27, 2021        Respectfully submitted,

                              MICHAEL R. SHERWIN
                              Acting United States Attorney

                              BRIAN P. HUDAK
                              Acting Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                        3
          Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 4 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL
  TREATMENT OF ANIMALS,

                         Plaintiff,

                  v.                                     Civil Action No. 18-1137 (TFH)

  KEVIN SHEA, Acting Secretary, U.S.
  Department of Agriculture, et al.,

                         Defendants.


                                      [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ motion to dismiss Plaintiff’s Fourth Cause of

Action, and the entire record herein, it is hereby

       ORDERED that Defendants’ motion is GRANTED, and it is further

       ORDERED that Plaintiff’s Fourth Cause of Action challenging the license renewal for

Laughing Valley is hereby DISMISSED.



SO ORDERED.



________________________                             _________________________
Date                                                 THOMAS F. HOGAN
                                                     United States District Judge
Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 5 of 6




             EXHIBIT A
                      Case 1:18-cv-01137-TFH Document 41 Filed 01/27/21 Page 6 of 6




Animal and Plant                                                         RE: CERTIFICATE TERMINATION
Health Inspection                                                             Certificate Number: 84-C-0088
Service
                                                                               Termination Date: 12/17/2020
Animal Care
                                                    Certified Mail Return Receipt Number: _________________
Fort Collins Office                                                                               12/17/2020
2150 Centre Avenue
Building B, 3W11                                                                    Customer ID Number: 6270
Fort Collins, CO
80526
Phone: 970-494-7478   Mr. William Lee
                      Laughing Valley Ranch
                      225 Laughing Valley Ranch Rd.
                      Idaho Springs, CO 80452

                      Dear Mr. Lee,

                      Pursuant to your request to voluntarily terminate your license, your license to conduct
                      activities regulated under the Animal Welfare Act (AWA) has been terminated,
                      effective the date of this letter, which is indicated above.

                      Please be advised that you may no longer engage in any activities covered by the
                      AWA without first obtaining a new license. If you are conducting regulated activities
                      without a valid license, you will be considered in violation of the AWA. Should you
                      desire to obtain a new license, please contact this office.

                      Contact this office at (970) 494-7478 if you have any questions regarding this letter or
                      the Animal Welfare Act.


                      Sincerely,




                      Robert Gibbens, D. V. M.
                      Director, Animal Welfare Operations
                      USDA, APHIS, Animal Care




                       An Equal Opportunity Provider and Employer
